On Rehearing.


Per Curiam.

Further consideration of the case has not changed our conclusion. In the Illinois cases cited, expressions are found which certainly support the view that plaintiff could not.raise the question respecting the validity of the judgment under which Bergland redeemed. In addition we now cite Pearson v. Pearson, 131 Ill. 464, in which it was held (quoting the syllabus):
*525‘ ‘ It matters not whether a party has the right to redeem from a sheriff’s sale of land as a judgment creditor or not, if the purchaser at such sale accepts the redemption money. Such acceptance terminates all the rights of the purchaser to the land, and no one else can question the validity of the redemption. ’ ’
In Hare v. Hale, 41 Ark. 372, it was held that a judgment creditor whose judgment was void, who redeemed land of the judgment debtor from sale under a prior judgment, with the consent of the purchaser and received a sheriff’s deed therefor, obtained good title to the land.
There are cases from the supreme court of Illinois referred to by counsel which do not appear to be altogether harmonious with these cases, and which hold that a redemption made by a judgment creditor, in order to be available under his statutory right to redeem must be under a valid judgment and valid execution, and that the acceptance of the redemption money by the purchaser under the judgment sale redeemed from does not change this rule. Such is the holding in Meyer v. Mintonye, 106 Ill. 414. The court, however, in that case says that this doctrine has become a rule of property in that state, and it. is now too late to question it.
An analysis of the statutes relative to execution sale will serve to further demonstrate that the conclusion originally announced is correct. The judgment debtor is given six months after date of sale within which to redeem. After that period judgment creditors are the only persons who may redeem; so it necessarily follows that the judgment debtor not having any right of redemption cannot question subsequent proceedings which do not affect his rights. True, he is not divested of the legal title until a sheriff’s deed issues, but after the period of redemption has expired the only question open is, to whom *526shall such deed issue? The only person who can raise that question is the holder of the certificate of sale from which redemption was made, because no other’s rights are affected by its issuance. He may waive this right, hut that is not a waiver of which the debtor can complain, or take advantage. The redemption by a judgment creditor, the sale under his execution and issuance of deed thereon deprives the judgment debtor of nothing which he otherwise would have had. — Smith v. Mace, 137 Ill. 68. Inferentially, Finch v. Turner, supra, sustains these views. It was there held that as to the judgment debtor, the deed may issue at any time after the expiration of six months. While such deed would he premature as against judgment creditors, that is not a matter of which the judgment debtor can complain, because his right of redemption has' expired, and upon the issuance of a sheriff’s deed, based on the original sale, his rights in the property have terminated.
The effect of a redemption from an execution sale by a judgment creditor is not to vacate the sale, and set it aside, as though the redemption had been made by the debtor, hut it operates to transfer to the creditor redeeming, the rights of the creditor from whom he redeems, provided, of course, that the creditor redeeming has the right to do so. — 3 Freeman on Executions, (3d ed.) § 321, p. 1884. If, however, the holder of the certificate of sale accepts the redemption money, the rights of the creditor redeeming are the same as though his redemption was in all respects valid. — In re Opening of Eleventh Ave., 81 N. Y. 436.
The judgment of the district court will stand a®™*4

Affirmed.-

Steele, J., not participating.